Citation Nr: 1451446	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1990, and from June 2004 to June 2006.  He also has unverified periods of active duty for training (ACDUTRA) during Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the Nashville, Tennessee RO.  

In March 2004, the RO denied service connection for hypertension.  In August 2008, the RO denied the Veteran's request to reopen a previously denied claim of service connection for hypertension.  In 2009 and 2011, the RO received relevant service treatment records (STRs) that were previously not of record.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1) (2014).  The RO should have reconsidered this claim on its underlying merits in the May 2011 statement of the case (SOC) or the May 2012 supplemental statement of the case (SSOC).  The issue has been recharacterized to reflect this procedural history.  Because the RO did not consider the claim of entitlement to service connection for service connection on the merits, this issue is remanded for such consideration in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  As discussed in the Remand, this issue also requires further development.

The Veteran provided testimony before the undersigned during a videoconference hearing in December 2012.  A transcript is of record, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 5.  The Board notes that no additional evidence was received during that time period.
 
Additional VA treatment records and VA examinations were added to the Virtual VA electronic file subsequent to the May 2012 Supplemental Statement of the Case (SSOC).  The Veteran has not submitted a waiver of agency of original jurisdiction (AOJ) review.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The newly-submitted medical evidence, while pertinent, is duplicative of evidence previously considered by the RO in that it confirms a current diagnosis of hypertension.  Thus, a remand for this reason is not necessary.  See 38 C.F.R. 
§§ 19.38, 20.800, 20.1304(c).

The reopened issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

During the Board hearing, the Veteran reported that he was noted to have elevated blood pressure as early as December 2000, and that a diagnosis of hypertension was first made in July 2001 while he was on a 17-day order for ACDUTRA.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22) (a) and (c).   

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010). 

The Veteran's active duty service from August 1986 to March 1990, and from June 2004 to June 2006, has been verified.  Service treatment records (STRs) from the first period of active service are unavailable.  See March 2004 Formal Finding of Unavailability.  The Veteran has submitted copies of STRs from the second period of active duty service.  However, the Veteran has reported ACDUTRA service with the Army Reserve between the two periods of active duty service, and this service has not yet been verified.  As he has reported that he incurred hypertension during ACDUTRA, all periods of such service must be verified and all associated treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2014).

During the hearing, the Veteran also reported that he was treated by a private family practitioner, Dr. B, for hypertension during his Reserve service.  See Hearing Transcript at 5.  It appears that the Veteran submitted partial records for this physician.  Complete records should be obtained from this provider.  38 C.F.R. § 3.159 (2014).  

The Veteran submitted to a May 2010 VA examination, at which time he reported that elevated blood pressure readings were noted during Reserve service in 2001 and that he was first diagnosed with hypertension at that time.  The examiner reviewed the claims file and opined that it is at least as likely as not that the Veteran's hypertension was caused by or the result of service.  However, he failed to note whether the Veteran was on active duty or ACDUTRA at the time hypertension was diagnosed.  He also failed to note the December 2000 medical record.  Thus, the Veteran should be provided with a new VA examination in order to determine the etiology of his currently diagnosed hypertension.

Accordingly, the case is REMANDED for the following action:

1. Confirm all dates of Reserve service, as well as all dates of ACDUTRA, from March 1990 to June 2004.  In this regard, a statement showing only retirement points will not suffice.  Written confirmation of these dates should be placed in the claims folder.  Also, obtain and associate with the claims folder any service treatment and personnel records associated with those periods of service.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed.

2. Ask the Veteran to provide a release authorizing VA to obtain treatment records from March 1990 to June 2004 from the private family practitioner, Dr. B., as discussed at the Board hearing.  If the Veteran fails to complete the necessary authorization, tell him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3. Once the above development has been completed, schedule a VA examination with a qualified physician to determine the nature, extent, and etiology of the Veteran's hypertension.  The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide the following opinions:

(a) Did the currently diagnosed hypertension exist prior to the Veteran's second period of active duty (June 2004 to June 2006) or a verified period of ACDUTRA service as noted in the claims file?

(b) If the currently diagnosed hypertension existed prior to the Veteran's second period of active duty (June 2004 to June 2006), is there clear and unmistakable evidence that it did not undergo a permanent increase in severity due to service?

(c) If the currently diagnosed hypertension existed prior to a verified period of ACDUTRA service as noted in the claims file, was the pre-existing disability aggravated (permanently worsened beyond its natural progression) by that period of service?

(d) If no pre-existing disability is found, is it at least as likely as not, i.e., a 50 percent probability or greater, that the currently diagnosed hypertension is etiologically related to the Veteran's second period of active service from June 2004 to June 2006 or a verified period of ACDUTRA service as noted in the claims folder or developed within one year after discharge from such service?

The examiner should address the relevant medical evidence, to include the December 2000, July 2001, and July 2004 treatment records.  The examiner should also discuss the Veteran's lay statements and testimony regarding the date that he was first prescribed blood pressure medication.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







